  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 1 of 19 PageID #: 1442




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

B.P.J., by her next friend and mother,
HEATHER JACKSON,

       Plaintiff,
                                                    Civil Action No. 2:21-cv-00316
       vs.                                          Hon. Joseph R. Goodwin

WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA                JURY DEMAND ENDORSED HEREIN
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH in his
official capacity as State Superintendent;
DORA STUTLER in her official capacity as
Harrison County Superintendent;
PATRICK MORRISEY in his official
capacity as Attorney General; and THE
STATE OF WEST VIRGINIA,

       Defendants.



  THE STATE OF WEST VIRGINIA’S ANSWER TO FIRST AMENDED COMPLAINT

       The State of West Virginia, by its Attorney General (the “State”), submits the following

answer and affirmative defenses to First Amended Complaint (Doc. 64). Any allegation made

by the First Amended Complaint that has not been expressly admitted within this Answer is

denied. To the extent any section heading or subheading in the First Amended Complaint is not

deemed to be purely for the purpose of organization and, instead, is deemed a factual allegation,

all such headings and subheadings are denied. Further, any reference to complaint means the

First Amended Complaint if not otherwise stated.




                                                1
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 2 of 19 PageID #: 1443




                                        INTRODUCTION
       1.      The State lacks sufficient information to admit or deny the allegations in

Paragraph 1 of Plaintiff’s First Amended Complaint (the “First Amended Complaint”), including

facts personal to Plaintiff, and on that basis denies those allegations.

       2.      The State admits that W. Va. Code § 18-2-25d, which speaks for itself, was

enacted after HB 3293 was passed by the Legislature on April 9, 2021, and signed by the

Governor on April 28, 2021. The State denies all remaining allegations of Paragraph 2 of the

First Amended Complaint.

       3.      The State avers that Exhibits A and E to the Declaration of Loree Stark speak for

themselves and denies all remaining allegations of Paragraph 3 of the First Amended Complaint.

       4.      The allegations set forth in Paragraph 4 of the First Amended Complaint are legal

conclusions to which the State is not required to respond. To the extent any of these allegations

are construed as factual in nature, the State denies them.

       5.      The State admits that Plaintiff seeks declaratory and injunctive relief from this

Court. Answering further, the State lacks sufficient information to admit or deny the remaining

allegations Paragraph 5 of the First Amended Complaint, including facts personal to Plaintiff,

and on that basis denies those allegations.

                                              PARTIES

Plaintiff

       6.      The State lacks sufficient information to admit or deny the allegations of

Paragraph 6 of the First Amended Complaint and on that basis denies those allegations.

Defendants

       7.      In response to Paragraph 7 of the First Amended Complaint, the State admits that

the West Virginia State Board of Education (“State Board of Education”) is located in Kanawha

                                                  2
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 3 of 19 PageID #: 1444




County, West Virginia. Answering further, the State avers that W. Va. Const. art. XII, § 2 and

W. Va. Code § 18-2-25 speak for themselves.

          8.    In response to Paragraph 8 of the First Amended Complaint, the State admits that

the West Virginia Secondary School Activities Commission (“School Activities Commission”) is

located in Wood County, West Virginia. Answering further, W. Va. Code § 18-2-25 speaks for

itself.

          9.    The State admits that the Harrison County Board of Education (“County Board of

Education”) is the county board of education for the Harrison County school district and that

Bridgeport Middle School is located in Harrison County. The State avers that W. Va. Code §§

18-5-1, 18-5-13, and 18-5-25 speak for themselves. Answering further, the State lacks sufficient

information to admit or deny the remaining allegations of Paragraph 9 of the First Amended

Complaint, and on that basis denies those allegations.

          10.   The State admits that Plaintiff purports to sue Defendant Burch in his official

capacity as State Superintendent. Answering further, W. Va. Code § 18-3-3 speaks for itself.

The State lacks sufficient information to admit or deny the remaining allegations of Paragraph 10

and on that basis denies those allegations.

          11.   The State admits that Plaintiff purports to sue Defendant Stutler in her official

capacity as Superintendent. Answering further, W. Va. Code § 18-4-10 speaks for itself. The

State lacks sufficient information to admit or deny the remaining allegations of Paragraph 11 and

on that basis denies those allegations.

          12.   In response to Paragraph 12 of the First Amended Complaint, the State admits

that Patrick Morrisey is the Attorney General of the State of West Virginia, that Plaintiff purports

to sue Patrick Morrisey in his official capacity as the Attorney General of the State of West



                                                  3
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 4 of 19 PageID #: 1445




Virginia and that the office of the Attorney General is located at the State Capitol Complex,

Building 1, Room E-26, Charleston, West Virginia. The State avers that ECF Nos. 40 and 44

speak for themselves. Answering further, the State denies the remaining allegations, specifically

denying that the Attorney General is a proper defendant in this action.

       13.     The State avers that W. Va. Code § 18-2-1 and ECF Nos. 40 and 44 speak for

themselves. Answering further, the State denies all remaining allegations of Paragraph 13 of the

First Amended Complaint.

                                 JURISDICTION AND VENUE

       14.     The State admits that Plaintiff purportedly brings this action under United States

Constitution, 42 U.S.C. § 1983, and Title IX.

       15.     Paragraph 15 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in

nature, the State denies them.

       16.     In response to Paragraph 16 of the First Amended Complaint, the State admits

that the Southern District of West Virginia, Charleston Division, is a proper venue. To the extent

a further response is required, the State lacks sufficient information admit or deny the remaining

allegations contained in Paragraph 16.

       17.     In response to Paragraph 17 of the First Amended Complaint, the Federal Rules of

Civil Procedure and the United States Code speak for themselves. The State denies that the

Court has the authority to enter a declaratory judgment, an injunction, or any other requested

relief in this case against the State because of the State’s sovereign immunity under the Eleventh

Amendment.




                                                4
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 5 of 19 PageID #: 1446




       18. Paragraph 18 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent any of these allegations are construed as factual in nature,

the State denies them.

                                  FACTUAL ALLEGATIONS

       19.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 19 of the First Amended Complaint, and on that basis denies those

allegations.

       20.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 20 of the First Amended Complaint, and on that basis denies those

allegations.

       21.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 21 of the First Amended Complaint, and on that basis denies those

allegations.

       22.     In response to Paragraph 22 of the First Amended Complaint, the State admits

that sex designation usually occurs at birth based on a visual assessment of the infant’s external

genitalia, that the term “cisgender” generally is used to refer to someone whose gender identity

aligns with their sex as determined at birth, and that most people hold a gender identity that

aligns with their sex designation as determined at birth.

       23.     The State admits that a transgender person generally is an individual who has a

gender identity that does not align with their sex as determined at birth. Answering further, the

State lacks sufficient information to admit or deny myriad elements of the allegations the

remaining allegations in Paragraph 23.




                                                 5
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 6 of 19 PageID #: 1447




        24.     In response to Paragraph 24 of the First Amended Complaint, the State avers that

the American Psychiatric Association’s Diagnostic & Statistical Manual of Mental Disorders

speaks for itself.

        25.     The State avers that any standards of care developed or adopted by The Endocrine

Society and the World Professional Association for Transgender Health speak for themselves. In

answering further, the State lacks sufficient information to admit or deny the remaining

allegations contained in Paragraph 25 of the First Amended Complaint.

        26.     The State lacks sufficient information to admit or deny the allegations contained

in Paragraph 26 of the First Amended Complaint and on that basis denies them.

        27.     The State lacks sufficient information to admit or deny myriad elements of the

allegations contained in Paragraph 27 of the First Amended Complaint and on that basis denies

them.

        28.     The State lacks sufficient information to admit or deny myriad elements of the

allegations of Paragraph 28 of the First Amended Complaint.

        29.     The State lacks sufficient information to admit or deny myriad elements of the

allegations of Paragraph 29 of the First Amended Complaint.

        30.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 30 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.

        31.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 31 of Plaintiff’s First Amended Complaint, including facts personal to Plaintiff, and

on that basis denies those allegations.




                                                 6
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 7 of 19 PageID #: 1448




        32.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 32 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.

        33.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 33 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.

        34.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 34 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations. In answering further, the State, upon information and belief,

admits that Bridgeport Middle School cross-country team tryouts are expected to begin August 2,

2021.

        35.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 35 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.

        36.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 36 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.

        37.    The State lacks sufficient information to admit or deny the allegations in

Paragraph 37 of the First Amended Complaint, including facts personal to Plaintiff, and on that

basis denies those allegations.


        38.    In response to Paragraph 38 of the First Amended Complaint, the State admits

that school-sponsored athletics offer a range of benefits for some children and young adults and

provide an opportunity to develop physically, emotionally, and socially. In answering further,

                                                7
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 8 of 19 PageID #: 1449




the State lacks sufficient information to admit or deny the remaining allegations in Paragraph 38

of the First Amended Complaint and on that basis denies those allegations.

        39.      The State denies the allegations of Paragraph 39 of the First Amended Complaint.

        40.      The State specifically denies the allegations that there is a “scientific consensus”

and, further answering, denies all other allegations in Paragraph 40 of the First Amended

Complaint.

        41.      The State admits that puberty blocker hormone drug treatment impact endogenous

puberty. Answering further, the State denies all other allegations in paragraph 41 of the First

Amended Complaint.

        42.      Paragraph 42 of the First Amended Complaint does not meet the requirements of

Federal Rules of Civil Procedure 8(d)(1). Answering further, the State avers that the policies of

the National Collegiate Athletic Association (“NCAA”), World Athletics, and the International

Olympic Committee (the “Olympics”) speak for themselves. Further answering, the State denies

all other allegations therein.

        43.      In response to Paragraph 43 of the First Amended Complaint, the State avers that

W. Va. Admin. Code § 127-2-3 (3.8) speaks for itself.

        44.      In response to Paragraph 44 of the First Amended Complaint, the State avers that

West Virginia laws or policies regarding the participation of students in school sports speak for

themselves. Answering further, the State denies the remaining allegations therein, including the

implication that H.B. 3293 is a prohibition preventing transgender students from participating in

school sports.

        45.      The State admits that H.B. 3293 was introduced as an originating bill by the

Education Committee for the West Virginia House of Delegates (the “House”), sponsored by



                                                   8
   Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 9 of 19 PageID #: 1450




eleven committee members including Delegate Hanna, in March 2021. The State denies the

remaining allegations contained in Paragraph 45 of the First Amended Complaint.

       46.     The State denies the allegations in Paragraph 46 of the First Amended Complaint.

       47.     The State avers that any Facebook posts or statements made by Delegate Jordan

Bridges speak for themselves. Answering further, the State lacks sufficient information to admit

or deny all other allegations in Paragraph 47 and on that basis denies those allegations.

       48.     In response to Paragraph 48 of the First Amended Complaint, the State avers that

W. Va. Leg. Originating H.B. 3293 (Mar. 16, 2021) § 18-2-5c and § 18-2-25c(a)(2) speak for

themselves. The State further states that H.B. 3293 as enacted differs from the bill originated in

the House Education Committee and that the final enrolled legislation signed by the Governor is

the only version relevant here.

       49.     In response to Paragraph 49 of the First Amended Complaint, the State avers that

W. Va. Leg. Originating H.B. 3293 (Mar. 16, 2021) § 18-2-5c(e) speaks for itself.

       50.     In response to Paragraph 50 of the First Amended Complaint, the State avers that

W. Va. Leg. Originating H.B. 3293 (Mar. 16, 2021) § 18-2-25(f) speaks for itself.

       51.     In response to Paragraph 51 of the First Amended Complaint, the State admits

that on March 18, 2021, the House Education Committee held a hearing on H.B. 3293. The State

avers that the quotes in Paragraph 51 are incomplete and further states that the full statements of

counsel for the House Education Committee speak for themselves. Answering further, the State

denies for lack of knowledge all other allegations therein.

       52.     In response to Paragraph 52 of the First Amended Complaint, the State states that

any testimony speaks for itself. Otherwise, the State denies for lack of knowledge all other

allegations therein.



                                                 9
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 10 of 19 PageID #: 1451




       53.     In response to Paragraph 53 of the First Amended Complaint, the State admits

that H.B. 3293 passed the House Education Committee and was heard by the House Judiciary

Committee on March 18, 2021. Answering further, the State avers that W. Va. Leg. Amended

H.B. 3293 (Mar. 18, 2021) § 18-2-25c speaks for itself. The State further states that the enacted

version of this legislation is the only version relevant here and the enacted version does not

contain the language discussed in Paragraph 53.

       54.     In response to Paragraph 54 of the First Amended Complaint, the State admits

that H.B. 3293 passed out of the House Judiciary Committee on March 18, 2021. The State

lacks sufficient information to admit or deny the remaining allegations in Paragraph 54 and on

that basis denies those allegations.

       55.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 55 of the First Amended Complaint and on that basis denies those allegations.

       56.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 56 of the First Amended Complaint and on that basis denies those allegations.

       57.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 57 of the First Amended Complaint and on that basis denies those allegations.

       58.     In response to Paragraph 58 of the First Amended Complaint, the State admits

that H.B. 3293 passed out of the House on March 25, 2021.

       59.     In response to Paragraph 59 of the First Amended Complaint, the State admits

that on April 1, 2021, H.B. 3293 was heard in the Education Committee for the West Virginia

Senate (the “Senate”), that the Senate Education Committee undertook amendments to the then-

current version of H.B. 3293, and the Senate Education Committee reported the amended bill to

the full Senate. The State avers that all of the West Virginia Code Sections identified in



                                                10
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 11 of 19 PageID #: 1452




Paragraph 59 and the specific amendments made by the Senate Education Committee speak for

themselves. Answering further, the State denies all other remaining allegations.

       60.     In response to Paragraph 60 of the First Amended Complaint, the State admits

that on April 8, 2021, the Senate debated H.B. 3293. The State lacks sufficient information to

admit or deny the remaining allegations of Paragraph 60.

       61.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 61 of the First Amended Complaint and on that basis denies those allegations.

       62.     In response to Paragraph 62 of the First Amended Complaint, the State admits

that H.B. 3293 was passed by the Senate on April 9, 2021.

       63.     In response to Paragraph 63 of the First Amended Complaint, the State admits

that Governor Justice signed the final enrolled version of H.B. 3293 into law on April 28, 2021.

       64.     In response to Paragraph 64 of the First Amended Complaint, the State avers that

the complete April 30, 2021 interview of Governor Justice speaks for itself. Answering further,

the State denies the remaining allegations in Paragraph 64.

       65.     In response to Paragraph 65 of the First Amended Complaint, the State admits

that H.B. 3293 will become effective on July 8, 2021.

       66.     The State denies the allegations in Paragraph 66 of the First Amended Complaint,

specifically denying that H.B. 3293 used the term “transgender.”

       67.     The State denies the allegations in Paragraph 67 of the First Amended Complaint.

Answering further, the State avers that W. Va. Code § 18-2-25(a)(4) speaks for itself.

       68.     In response to Paragraph 68 of the First Amended Complaint, the State avers that

W. Va. Code §§ 18-2-25d(b) and (c) speak for themselves.




                                                11
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 12 of 19 PageID #: 1453




       69.     In response to Paragraph 69 of the First Amended Complaint, the State avers that

W. Va. Code § 18-2-25d(c)(2) speaks for itself.

       70.     In response to Paragraph 70 of the First Amended Complaint, the State avers that

W. Va. Code § 18-2-25d(b)(1) speaks for itself. Answering further, the State avers that H.B.

3293 did not use the term “transgender.”

       71.     In response to Paragraph 71 of the First Amended Complaint, the State avers that

W. Va. Code § 18-2-25d(d) speaks for itself.

       72.     In response to Paragraph 72 of the First Amended Complaint, the State avers that

H.B. 3293 speaks for itself.

       73.     Paragraph 73 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in

nature, the State denies them. Answering further, the State lacks sufficient information to admit

or deny the allegations regarding the School Activities Commission form and on that basis

denies them.


       74.     The State denies the allegations of Paragraph 74 of the First Amended Complaint.

Answering further, the State avers that H.B. 3293 did not use the term “transgender.”

       75.     The State avers that W. Va. Code § 18-2-25d(b)(1) speaks for itself. Answering

further, the State denies all other allegations in Paragraph 75 of the First Amended Complaint

and specifically denies that “circulating testosterone is the only sex-related characteristic with

any documented relationship to athletic ability.”

       76.     Paragraph 76 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in




                                                  12
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 13 of 19 PageID #: 1454




nature, the State denies them. Answering further, the State avers that H.B. 3293 does not use the

term “transgender.”

       77.       Paragraph 77 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in

nature, the State denies them. Answering further, H.B. 3293 does not use the term

“transgender.”

       78.       The State lacks sufficient information to admit or deny the allegations in

Paragraph 78 of the First Amended Complaint, including information personal to Plaintiff, and

on that basis denies those allegations. Answering further, the State avers that W. Va. Code § 18-

2-25d(b)(1) speaks for itself. Answering further, H.B. 3293 does not use the term “transgender.”

       79.       In response to Paragraph 79 of the First Amended Complaint, the State denies the

allegations of Paragraph 79 of the Complaint.

       80.       The State lacks sufficient information to admit or deny the allegations in

Paragraph 80 of the First Amended Complaint and on that basis denies those allegations.

       81.       The State lacks sufficient information to admit or deny the allegations in

Paragraph 81 of the First Amended Complaint and on that basis denies those allegations.

       82.       The State lacks sufficient information to admit or deny the allegations in

Paragraph 82 of the First Amended Complaint, including information personal to Plaintiff, and

on that basis denies those allegations.

       83.       The State lacks sufficient information to admit or deny the allegations in

Paragraph 83 of the First Amended Complaint, including information personal to Plaintiff, and

on that basis denies those allegations.

       84.       The State denies the allegations of Paragraph 84 of the First Amended Complaint.



                                                  13
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 14 of 19 PageID #: 1455




       85.     The State denies the allegations of Paragraph 85 of the First Amended Complaint.

       86.     The State denies the allegations of Paragraph 86 of the First Amended Complaint.

       87.     The State denies the allegations of Paragraph 87 of the First Amended Complaint.

                                     CLAIM FOR RELIEF

                                            COUNT I
                                       Violation of Title IX
                                     20 U.S.C. § 1681, et seq.
 Plaintiff against the State of West Virginia, the State Board of Education, the County Board of
                         Education, and the School Activities Commission

       88.     In response to Paragraph 88 of the First Amended Complaint, the State

incorporates by reference and reaffirms its answers contained in Paragraphs 1 to 87 of its Answer

as though fully set forth herein. Answering further, the State admits that Plaintiff purportedly

brings this Count against the State Board of Education, the County Board of Education, the State

of West Virginia, and the School Activities Commission.

       89.     In response to Paragraph 89 of the First Amended Complaint, the State avers that

20 U.S.C. § 1681(a) speaks for itself.

       90.     Upon information and belief, the State admits that the State Board of Education

and the County Board of Education are governmental entities focused on education and receiving

federal financial assistance. Answering further, the State denies the remaining allegations in

Paragraph 90 of the First Amended Complaint.

       91.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 91 of the First Amended Complaint.

       92.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 92 of the First Amended Complaint.




                                                14
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 15 of 19 PageID #: 1456




       93.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 93 of the First Amended Complaint.

       94.     Paragraph 94 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in

nature, the State denies them.

       95.     In response to Paragraph 95 of the First Amended Complaint, the State avers that

Title IX and the regulations related thereto speak for themselves.

       96.     In response to Paragraph 96 of the First Amended Complaint, the State avers that

Title IX and the regulations related thereto speak for themselves. .

       97.     The State denies the allegations of Paragraph 97 of the First Amended Complaint.

Answering further, the State avers that H.B. 3293 does not use the term “transgender.”

       98.     The State denies the allegations of Paragraph 98 of the First Amended Complaint.

       99.     The State denies the allegations of Paragraph 99 of the First Amended Complaint.

                                           COUNT II
                                 Deprivation of Equal Protection
                                    U.S. Const. Amend. XIV
    Plaintiff against Clayton Burch, Dora Stutler, School Activities Commission, and Patrick
                                            Morrisey

       100.    In response to Paragraph 100 of the First Amended Complaint, the State

incorporates by reference and reaffirms its answers contained in Paragraphs 1 to 99 of its Answer

as though fully set forth herein. Answering further, the State admits that Plaintiff purportedly

brings this Count against Defendants State Superintendent W. Clayton Burch in his official

capacity, Harrison County Superintendent Dora Stutler in her official capacity, the School

Activities Commission, and Attorney General Patrick Morrisey in his official capacity.




                                                15
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 16 of 19 PageID #: 1457




       101.      In response to Paragraph 101 of the First Amended Complaint, the State avers that

U.S. Const. amend. XIV, § 1 speaks for itself.

       102.      Paragraph 102 of the First Amended Complaint sets forth a legal conclusion to

which no response is required.

       103.      Paragraph 103 of the First Amended Complaint sets forth a legal conclusion to

which no response is required.

       104.      The State denies the allegations of Paragraph 104 of the First Amended

Complaint. Answering further, the State avers that H.B. 3293 does not use the term

“transgender.”

       105.      Paragraph 105 of the First Amended Complaint sets forth a legal conclusion to

which no response is required. To the extent any of these allegations are construed as factual in

nature, the State denies them.

       106.      The State denies the allegations of Paragraph 106 of the First Amended

Complaint. Answering further, the State avers that H.B. 3293 does not use the term

“transgender.”

       107.      The State denies the allegations of Paragraph 107 of the First Amended

Complaint. Answering further, the State avers that H.B. 3293 does not use the term

“transgender.”

       108.      The State denies the allegations of Paragraph 108 of the First Amended

Complaint.

       109.      The State denies the allegations of Paragraph 109 of the First Amended

Complaint.




                                                 16
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 17 of 19 PageID #: 1458




       110.    The State denies the allegations of Paragraph 110 of the First Amended

Complaint.

                                     PRAYER FOR RELIEF

       The State denies the allegations contained in (A) through (G) of the “WHEREFORE”

clause of the First Amended Complaint in their entirety and denies that Plaintiff is entitled to any

relief of any kind from, or as against, the State on the purported claims alleged in the First

Amended Complaint and aver that Plaintiff has not suffered any damages.

       Any allegation made by the First Amended Complaint that has not been expressly

admitted within this Answer is denied. To the extent any section heading or subheading is not

deemed to be purely for the purpose of organization and, instead, is deemed a factual allegation,

all such headings and subheadings are denied.

                                     AFFIRMATIVE DEFENSES

       1.      Plaintiff’s First Amended Complaint fails to state a claim upon which relief can

be granted, in whole or in part.

       2.      Plaintiff has failed to join indispensable parties.

       3.      Plaintiff lacks standing.

       4.      Plaintiff’s claims are unripe.

       5.      No government action occurred in relation to Plaintiff’s claims against W. Va.

Code § 18-2-25d.

       6.      Sovereign immunity under the Eleventh Amendment bars any judgment against

the State, including injunctive relief, declaratory relief, damages, attorneys’ fees, or costs under

42 U.S.C. § 1988.

       7.      Plaintiff is not entitled to attorneys’ fees and/or costs under 42 U.S.C. § 1988.



                                                 17
  Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 18 of 19 PageID #: 1459




       8.      Plaintiff’s claims are contrary to the sovereign interests of the State under the

Tenth Amendment.

       9.      Plaintiff’s First Amended Complaint fails to state any cause of action for which

attorneys’ fees or costs are recoverable.

       10.     The First Amended Complaint is barred, in whole or part, because the relief

sought exceeds that authorized by law.

       11.     Plaintiff’s claims are barred to the extent the First Amended Complaint seeks

damages in excess of the caps on damages under applicable law.

       12.     The State is entitled to all defenses and immunities available under federal and

state constitutional, statutory, and decisional law including but not limited to any and all

affirmative defenses listed in Rules 8(c) and 12(b) of the Federal Rules of Civil Procedure.

       13.     The State reserves the right to identify additional affirmative defenses based upon

information obtained during the discovery process.

       WHEREFORE, the State requests that the allegations and claims in Plaintiff’s First

Amended Complaint be dismissed with prejudice and that it recover all of its costs and expenses,

including reasonable attorneys’ fees expended in connection with the defense of this action, and

that it have such other and further relief as justice may require.

                                            JURY DEMAND

       The State hereby demands trial by jury on all issues triable by jury.



                                               Respectfully submitted,

                                               STATE OF WEST VIRGINIA,

                                               By counsel,
                                               PATRICK MORRISEY,

                                                 18
Case 2:21-cv-00316 Document 78 Filed 07/30/21 Page 19 of 19 PageID #: 1460




                                  ATTORNEY GENERAL

                                  /s/ Curtis R. A. Capehart
                                  Douglas P. Buffington, II (WV Bar # 8157)
                                      Chief Deputy Attorney General
                                  Curtis R. A. Capehart (WV Bar # 9876)
                                      Deputy Attorney General
                                  David C. Tryon (visiting attorney)
                                      Special Assistant to the Attorney General
                                  Jessica A. Lee (WV Bar # 13751)
                                      Assistant Solicitor General
                                  State Capitol Complex
                                  Building 1, Room E-26
                                  Charleston, WV 25305-0220
                                  Email: Curtis.R.A.Capehart@wvago.gov
                                  Telephone: (304) 558-2021
                                  Facsimile: (304) 558-0140

                                  Counsel for Defendant STATE OF WEST VIRGINIA




                                    19
